                                                                     June 4, 2021

VIA ECF
Hon. Vernon S. Broderick
United States District Court Judge
Southern District of New York
New York, New York 10007

Re: United States v. Michael Paschal, 21-Cr-331 (VSB)

Dear Judge Broderick:

       I am the attorney in the above-captioned case and write to request a one-week
adjournment of the conference before Your Honor scheduled for today. The defense consents to
the exclusion of time.

                                                                     Respectfully Submitted,


                                                                     Marisa K
                                                                            K. Cabrera
                                                                     Assistant Federal Defender

CC: AUSA Kevin Mead (via ECF)



                                                          6/8/2021
                                               Arraignment is scheduled in this matter for June 11, 2021 at 11:00 a.m.
                                               The Court finds that the speedy trial exclusion between June 8, 2021 and
                                               June 11, 2021 is necessary to permit counsel sufficient time to review
                                               discovery and continue to discuss a possible pretrial disposition of this
                                               matter. The Court finds that the ends of justice served by granting a
                                               continuance outweigh the best interests of the public and the defendant in a
                                               speedy trial. Accordingly, it is further ordered that the time between June
                                               8, 2021 and June 11, 2021 is hereby excluded under the Speedy Trial Act,
                                               18 U.S.C. 3161 (h)(7) (A), in the interest of justice
